Case 3:18-cv-02692-DMS-JLB Document 27 Filed 07/29/19 PageID.261 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10                                               Case No. 18-cv-2692 DMS (JLB)
      RAYMOND J. LUCIA
11    COMPANIES, INC., and                       ORDER RE: ORAL ARGUMENT
      RAYMOND J. LUCIA, SR.,
12
                  Plaintiffs,
13
            v.
14
      U.S. SECURITIES AND
15    EXCHANGE COMMISSION, JAY
      CLAYTON, in his official capacity
16    as Chairman of the U.S. Securities
      and Exchange Commission, and
17    MATTHEW G. WHITAKER, in his
      official capacity as Acting United
18    States Attorney General,
19                Defendants.
20
21         Defendants U.S. Securities and Exchange Commission, Jay Clayton, and
22   Matthew G. Whitaker filed a motion to dismiss, which is set for hearing on August
23   2, 2019. The Court finds this matter suitable for decision without oral argument
24   pursuant to Civil Local Rule 7.1(d)(1). Accordingly, the hearing is vacated.
25         IT IS SO ORDERED.
26   Dated: July 29, 2019
27
28

                                             –1–                     18-cv-2692 DMS (JLB)
